DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-17 are pending.

Response to Amendment
Applicants’ response to the last Office Action, dated Apr. 6, 2021 has been entered and made of record.  In view of the Applicant’s amendments of claim 4, the claim objection is expressly withdrawn.  In view of the approval of the terminal disclaimer dated Arp. 6, 2021, the claim rejection under the non-statutory double patenting is explicitly withdrawn. 

Response to Arguments
Applicant's arguments dated Apr. 6, 2021 have been fully considered, but they are not persuasive.  
Claim 1 has not been amended, and Applicant argues (Remarks, p. 5)
Latham makes no use of any “stored mapping” between points on a proxy surface and points on a 3D object to determine the position of the graphical hand.  Latham just displays the graphical hand in the same spot as the real hand.  Second, even if Latham did disclose a “stored mapping,” no such mapping is or would be used by Latham for determining the position of the graphical hand.  Latham determines the position of the user’s real hand with a “tracker 18, which measures the position of the user’s hand.” Col. 4, lines 39-40.  Latham then displays the graphical hand at the measured position of the user’s actual hand.  No “stored mapping” between points on a proxy surface and points on a 3D object is used in determining the position of the graphical hand.

Examiner respectfully disagrees.  Examiner reasonably interprets that a “stored mapping of coordinates of points on the proxy surface and corresponding coordinates of points on the not only to recognize where the “augmented hand” is located, but also to map where the “augmented hand” is located with respect to the surface of the 3D object.  That is exactly what Latham discloses.  Although there is no explicit disclosure of such coordinate mapping, it is implicitly taught to the ordinary skill in the art that aligning the coordinates of the physical “rotary control 42”, “keyboard 44”, “push buttons switches 46”, etc. with the coordinates of “extrapolate hand position 93” without any mapping table or database would be simply impossible, even if “tracker 18” depends entirely on visual recognition algorithm, which is hard to contemplate in Latham.
	Further, such “hand position 93” is “extrapolated” by “tracker 18” in association with “computer” (Latham, “As the hand approaches a control, the computer extrapolates the trajectory, determines that control the user intends to activate, and moves the corresponding sample control towards the correct position to be touched”).  The term “extrapolate or extrapolation” means “In mathematics, extrapolation is a type of estimation, beyond the original observation range, of the value of a variable on the basis of its relationship with another variable.” (Wikipedia, as of Apr. 19, 2021).  That is, Examiner reasonably interprets that the “hand position 93” is extrapolated by using mathematical model based on coordinate mapping, which corresponds to the “stored mapping” recited in claim 1.  Examiner respectfully submits that in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).
	Accordingly, claim 1 is not allowable.
	Claims 2, 5-10 and 11-15 directly or indirectly depend from claim 1, are not allowable at least for the reason above.    


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claims 1-2, 5-9 and 11-15 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Latham (US 5803738 A).
	As to claim 1, Latham discloses a method for enabling haptic feedback for objects in an augmented reality system (Latham, Abs., a method for “system for simulating the forces associated with touching objects in a virtual simulator system”), the method comprising:
	detecting a position of a first touch point (Latham, FIGS. 1-5, “input glove data 92” → “extrapolate hand position 93”) at which a user is touching a proxy surface (Latham, FIGS. 1-5, “which zone contains hand? 95” → e.g., “identify knob/switch point 97” on e.g., “small panel 12 that is moved into position by a translational robotic positioning mechanism 14”), the proxy surface (Latham, FIGS. 1-5, “small panel 12”) being associated with (Latham, see FIG. 3) a physical or virtual three-dimensional (3D) object (Latham, FIGS. 1-5, associated with, e.g., “rotary control 42”, “keyboard 44”, “push button switches 46”, etc.); 
	mapping the first touch point to a first corresponding point on the 3D object (Latham, FIG. 4, col. 4, ll. 45-52, “a program controls the position of the panel 12 by sending signals to a multi-channel motor controller 72. This motor controller 72 drives the three motors 78, 80 and 82 on the x, y and z axes, respectively, of the robotic positioning mechanism 14. The computer 60 also controls a second motor controller 74 which, in turn, drives motors 84 in the panel 12 which sets the controls into their correct physical positions”) by using a stored mapping of coordinates of points on the proxy surface and corresponding coordinates of points on the surface of the 3D object 
	determining a first position of an augmented hand (Latham, FIG. 5, “drive switch to physical state 98” → “drive transport to point 100”) such that the augmented hand is in alignment with the first corresponding point on the 3D object (Latham, see FIG. 1, col. 3, ll. 21-27, “to provide the feel of actuating a control, there is a small panel 12 that is moved into position by a translational robotic positioning mechanism 14. The translational robotic positioning mechanism 14 is supported by a frame 22 so that the range of motion of the panel 16 covers the physical positions of switches to be accessed in the image 10”); and 
	displaying the augmented hand at the first determined position on an augmented reality display (Latham, see FIG. 1, col. 3, ll. 15-20, “when the user reaches for a cockpit control, a graphics image of the user's hand appears within the image 10 of the rest of the environment, so that the user may reach towards a selected control. The image of the cockpit typically shows many cockpit controls, any of which may be actuated by the user”). 
	As to claim 2, it differs from claim 1 only in that it recites a “second touch point at which the user is subsequently touching” instead of the “first touch point” recited in claim 1.  Latham teaches them (Latham, see FIGS. 1 and 5, a 2nd “extracting hand position 93” is repeated after 1st “drive transport to point 100”, and go on and on).  Please see claim 1 for detailed analysis.
claim 5, Latham discloses the method claim 1, wherein the proxy surface is a relief surface (Latham, FIGS. 1-5, “rotary control 42”, “keyboard 44”, “push button switches 46”, etc., on the surface of “panel 12” may comprise a relief surface).
	As to claim 6, Latham discloses the method of claim 1, wherein the proxy surface is a configurable surface (Latham, FIGS. 1-5, “rotary control 42”, “keyboard 44”, “push button switches 46”, etc., on the surface of “panel 12” comprise a configurable surface).
	As to claim 7, Latham discloses the method of claim 1, wherein the augmented hand (Latham, see FIG. 1, col. 3, ll. 15-20, the “graphics image of the user's hand”) is a segmented image of the user's hand (Latham, see FIG. 1).
	As to claim 8, Latham discloses the method of claim 1, wherein the 3D object is a physical object (Latham, FIGS. 1-5, “rotary control 42”, “keyboard 44”, “push button switches 46”, etc., on the surface of “panel 12” are physical objects).
	As to claim 9, Latham discloses the method of claim 1, wherein the augmented reality display is an augmented reality headset (Latham, see FIG. 1, col. 5, ll. 51-57, “in an immersion virtual reality environment, the user wears headphones as well as an HMD”).
	As to claim 11, Latham discloses the method of claim 1, wherein the proxy surface is touch sensitive, and wherein the position of the first touch point is detected using the touch-sensitive proxy surface (Latham, FIG. 5, col. 5, ll. 22-29, “step 97 identifies which particular knob or switch is being reached by the user. The identification is made by selecting the knob or switch which is closest to the extended path of the hand. The positions of the knobs and switches are predetermined and stored in the data storage 64”).
claim 12, it differs from claim 1 only in that it is the augmented reality system performing the method of claim 1.  It recites the similar limitations as in claim 1, and Latham discloses them.  Please see claim 1 for detailed analysis.
As to claims 13-15, they recite the same limitations as in claims 9, 11 and 6, respectively, and Latham discloses them.  Please see claims 9, 11 and 6 for detailed analysis.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Latham (US 5803738 A) in view of Elangovan et al. (US 20150241969 A1).
	As to claim 10, Latham fails to explicitly teach the method of claim 9, wherein the position of the first touch point is detected using a camera on the augmented reality headset.
	However, Elangovan teaches the concept that the position of the first touch point is detected using a camera on the augmented reality headset (Elangovan, FIG. 4, [0028], “the HMD contains a camera 440 outputting a video stream, which video stream is used for detecting the hand and extracting depth information to position the hand in front of the HMD”).
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify “head mount display 20” taught by Latham to further comprise “camera 440”, as taught by Elangovan, in order to “obtain skeletal pose of one’s own hand” (Elangovan, FIG. 4, [0028]) with respect to the “HMD” that a user is wearing.

Allowable Subject Matter
Claims 3-4 and 16-17 would be allowable if a terminal disclaimer is submitted to overcome the claim rejections under the non-statutory double patenting, set forth in this Office Action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 3, the closest known prior art, i.e., Latham (US 5803738 A), Elangovan et al. (US 20150241969 A1), Han et al. (US 2010/0107127 A1) and Mittal et al. (US 2014/0225918 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “wherein the proxy surface is a depth-compressed model of the 3D object”.
 As to claim 4, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitation “wherein the proxy surface is an unwrapped model of the 3D object”.
As to new claims 16-17, it is persuasive that “new apparatus claims 16 and 17 that correspond to allowable method claims 3 and 4 have also been added” (Remarks. P. 5).  They recite the same limitations as in claims 3-4, respectively, and are allowable for the same reasons above.  Please see claims 3-4 for detailed analysis.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: (1) Kramer et al. (US 2010/0107127 A1) teaches the concept of “stored mapping of coordinates” (e.g., see FIGS. 1-6); and (2) Mittal et al. (US 2011/0261083 A1) teaches the concept 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571)270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

Apr. 19, 2021

/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***